Ifcl3-lf
                                 ELECTRONIC RECORD




COA"# 14-14-00054-CR                                OFFENSE: DWI


STYLE: The State of Texas v Brian Wei               COUNTY: Harris


COA DISPOSITION: Affirmed                           TRIAL COURT: Co Crim Ct at Law No. 2



DATE: November 6, 2014     Publish: Yes              TC CASE #:1571823




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: The State of Texas v Brian Wei


CCA#


           Sf^5
FOR DISCRETIONARY REVIEW IN (CCA IS:
                                        Petition   CCA Disposition:
                                                   DATE:
                                                                      Jb&'l*
                                                   JUDGE:

DATE:       t&hffotS                               SIGNED:                     PC:

JUDGE:       /£i CUASAs*-—                         PUBLISH:                    DNP:




                                                                                      MOTION FOR


                                                           FOR REHEAFMNGINCCAIS:


                                                        JUDGE:


                                                                              ELECTRONIC RECORD